LATTIMORE, Judge.
Conviction for transporting intoxicating liquor; punshment, one year in the penitentiary.
There are no bills of exception. The state’s testimony makes out a clear case of transporting intoxicating liquor. That of appellant presents a direct denial of such conduct. It would serve no useful purpose to set out the testimony of either side at length. The jury have accepted the testimony of the state witnesses, and we must uphold this exercise of the power confided in them by statute. ,
The judgment will be affirmed.